Citation Nr: 0823641	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-40 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from August 1950 to May 1952.  He passed away in August 2003.  
The appellant is the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to DIC 
benefits and eligibility to DEA.  The Montgomery, Alabama, RO 
has retained jurisdiction over the case.  

In December 2006, the appellant testified before the 
undersigned Veterans Law Judge at a personal hearing held at 
the RO.

When the case was previously before the Board in September 
2007, the case was remanded for additional development, to 
include obtaining complete VA records and a medical opinion.  
All requested development having been accomplished, the claim 
has been returned to the Board for further appellate 
consideration.  As has been noted previously, the issues on 
appeal are inextricably intertwined, and therefore are 
addressed together.

The Board notes that the appellant has specifically limited 
his claim to entitlement to benefits under 38 U.S.C.A. 
§ 1151.  She has not claimed a direct link between the 
veteran's death and service, nor has the RO addressed that 
matter. Hence, the issue of entitlement to service connection 
for the cause of death on a direct basis is not on appeal, 
and is not addressed in this decision. 

FINDINGS OF FACT

1.  The veteran died in August 2003; the cause of death was 
respiratory failure due to or as a consequence of sepsis; 
quadriplegia secondary to a cerebrovascular accident was 
indicated as another significant condition contributing to 
death but not resulting in the listed cause of death.

2.  The cause of the veteran's death is not shown to have 
been due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault of VA; 
infection was a reasonably foreseeable event.

3.  The veteran was not rated permanently and totally 
disabled by a service connected disability at the time of his 
death, nor was his death due to a service connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits under 
38 U.S.C.A. § 1151 for the cause of the veteran's death, as a 
result of a treatment by VA, are not met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.358, 3.361 (2006).

2.  The criteria for eligibility for DEA benefits under 
38 U.S.C.A. Chapter 35 are not met.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Correspondence was sent to the claimant in December 2003 to 
inform her of the elements of her claim.  This letter did not 
provide adequate notice regarding the claims, as the elements 
of the claims were not correctly identified and hence the 
evidence and information required to substantiate the claims, 
as well as the respective obligations of VA and the claimant 
in obtaining such, were not adequately described.  The Board 
finds, however, that the matters decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the 
claimant has been provided all the information and assistance 
necessary to allow a reasonable person to substantiate these 
claims.  Specifically, the appellant demonstrated in 
correspondence submitted with her formal claim that she was 
familiar with the criteria for entitlement to benefits under 
38 U.S.C.A. § 1151.  Additionally, she received a statement 
of the case (SOC) in October 2004 and a supplemental SOC 
(SSOC) in April 2008, detailing the laws and regulations 
applicable to her claims.  At the December 2006 Travel Board 
hearing, the claimant and her representative addressed all 
the elements of her claims and amply demonstrated her actual 
knowledge of the elements of the claims.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

The duty to assist has been fulfilled through the obtaining 
of VA treatment records and private home health care records.  
Further, a medical opinion was sought based on a review of 
the entire claims file.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication. 

Evidence

The evidence of record establishes that the veteran was not 
service connected for any disability at the time of his 
death, nor has service connection for any disability ever 
been alleged by either the veteran or the appellant.  He was 
in receipt of a nonservice connected pension with special 
monthly pension due to the need for regular aid and 
attendance, effective from November 1997.  The veteran had a 
stroke, and was rendered a quadriplegic.

VA treatment records from July 2003 establish that the 
veteran had a long established percutaneous endoscopic 
gastrostomy (PEG) feeding tube inserted into the stomach 
through the abdominal wall.  On admission to the hospital for 
treatment of an acute respiratory infection, the PEG was 
noted to be in place and was used to supply nutrition to the 
veteran.  On July 6, 2003, the appellant noted that the PEG 
had been pulled free.  The bulb of the PEG was deflated, but 
the appellant reported the tube had been pulled out when the 
veteran was last turned in the bed by nurses.  Doctors 
determined that due to the current infection, the veteran was 
not a good candidate for re-insertion of the PEG.  Treatment 
notes reveal that a temporary catheter was inserted to keep 
the site open, and was used to delver nutrition.  No problems 
were noted with this temporary arrangement; the veteran was 
fed, and the site was clean and free of infection or leakage.  
On July 17, 2003, VA doctors established a percutaneous 
endoscopic jejunostomy (PEJ) feeding tube through the 
abdominal wall into the intestine, and the veteran was 
discharged to home on July 19, 2003.  

At the time of discharge, there was no sign of infection.  
The appellant was supplied with instructions on the care and 
use of the PEJ; among these were admonitions to be very 
careful regarding cleanliness, as infection was a danger.

Private home health care records from July and August 2003 
reveal that on July 25, 2003, there was redness around the 
PEJ insertion site.  Scant drainage without odor was noted.  
The area was cleaned and dressed.  A telephone consultation 
with a VA doctor was conducted, and no new orders were given; 
he stated "That's OK."  Two days later the discoloration 
had increased and the drainage was thick and beige.  There 
was no odor, but there was slight swelling.  VA doctors were 
made aware.  On July 30, the swelling had increased, as had 
the redness.  There was a soft area to one side of the tube 
thought to be filled with pus.  Drainage was scant, purulent, 
and had a minor odor.  When a VA nurse practitioner, SC, was 
notified, she told the appellant to bring the veteran to the 
emergency department for evaluation.  An ambulance was sent.

VA treatment records confirm that on July 30, SC told the 
appellant to bring the veteran to the hospital.  The VA 
physician who saw the veteran noted no systemic fever.  A PEJ 
site infection with superficial abscess was diagnosed, and an 
antibiotic was prescribed, as well as use of warm compresses 
to draw out pus.  The veteran was to return to the emergency 
room if a fever developed or the redness worsened.

Following  his return from the VA hospital, there were 
"copious amounts" of yellow drainage from an open area 
around the PEJ tube with red, swollen tissue and a slight 
odor.  Warm compresses were applied, and antibiotics 
administered  A VA doctor instructed that the veteran should 
be brought back to the hospital if there was a fever.  On 
August 3, 2003, the home care nurse reported that the PEJ 
tube had come out.  The appellant stated that it was out when 
she went to care for the veteran in the morning.  The veteran 
was brought to the hospital that day.

The veteran was admitted to the VA hospital on August 4, 
2003.  On initial evaluation, the examining doctor indicated 
that the tube had been dislodged due to skin breakdown due to 
the infection.  Low grade fever was also reported; 
temperature was slightly elevated on admission.  The veteran 
was placed on several antibiotics, and a catheter was 
inserted to maintain the opening.  The treating doctor noted 
that although the appellant provided "immaculate care" for 
the veteran, his health was declining and he had required a 
number of hospital stays.  He suggested palliative care or 
hospice, but the appellant declined to discuss limits on 
treatment.  The PEJ was replaced.  The veteran was noted to 
be improving over the first several days of hospitalization, 
though there was continued discharge with tube feedings.  On 
August 8, 2003, the veteran began having some respiratory 
difficulty, noted as desaturation with possible aspiration.  
A fever began, and breathing became labored.  The family 
requested a Do Not Resuscitate order.  While the veteran was 
being changed following a bowel movement on August 11, 2003, 
he had acute respiratory distress.  Morphine was increased to 
make him comfortable, and later that night the veteran passed 
away.  No autopsy was requested or authorized.

The death certificate lists the cause of death as respiratory 
failure due to or as a consequence of sepsis; quadriplegia 
secondary to a cerebrovascular accident was indicated to be 
another significant condition contributing to death but not 
resulting in the listed cause of death

At the December 2006 Travel Board hearing, the appellant 
recounted the above series of events, with slight alteration.  
She stated that the PEG tube was pulled out when a nurse 
improperly used force to flush the tube.  She also stated 
that the July 2003 infection was treated solely with warm 
compresses, and not medication, prior to readmission.

In March 2008, a VA doctor, who was not involved with the 
veteran's care and who is employed at a different VA hospital 
than that which treated the veteran, reviewed the file in its 
entirety and offered several opinions.  He opined that the 
sepsis which was identified as leading directly to death was 
not related to the PEJ infection.  He also opined that death 
did not result from VA care, and that care was appropriate 
and reasonable.  Finally, he opined that the death was 
reasonably foreseeable in this instance.

38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service- connected.  A 
qualifying disability is one that is not the result of a 
veteran's willful misconduct, and that was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonable foreseeable.  38 U.S.C.A. 
§ 1151(a).

Here, the Board finds that the existence of an additional 
qualifying disability must be conceded.  The veteran's death 
most certainly qualifies as an additional disability.  The 
Board also assumes arguendo that there is a causal nexus 
between the veteran's death and the VA care provided.  The 
infection which led directly to death originated at the site 
of the PEJ site established by VA in July 2003.  Although the 
reviewing VA examiner opined that the sepsis was not likely 
related to the PEJ infection in light of multiple, recurrent 
infections requiring hospitalizations, the treatment records 
appear to establish continuity of infection from July 2003 to 
the date of death.

Mere causation, however, is not sufficient to establish 
entitlement.  Some lack of care on the part of VA is 
required.  The appellant states that there had been no 
problems with the feeding tube until it was pulled out in 
July 2003 and had to be replaced.  She argues that this 
incident began a series of events, including a failure to 
adequately treat the PEG site infection, which eventually led 
to the veteran's death.

A VA doctor, who was not involved with the veteran's care and 
who is employed at a different VA hospital than that which 
treated the veteran, reviewed the file in its entirety and 
offered an opinion on the standard of care received by the 
veteran.  He opined that the veteran received adequate care 
from his VA providers, meeting the applicable standard for 
care.  He noted the repeated testing and observation of the 
veteran and the daily attention shown in progress and nursing 
notes.  He opined that testing was appropriately ordered and 
utilized in treating the veteran.  The Board accepts this 
opinion as highly credible.  Treatment records do show 
constant monitoring of the veteran.  They also show that the 
actions of the caregivers escalate along with the reported 
signs and symptoms, demonstrating responsiveness to the 
veteran's particular health situation.  The Board points out 
that the notes reveal the veteran communicated several times 
that he was not in pain or distress, even though the 
appellant, who did not leave his side, felt he was suffering 
at times.  It is understandable that the appellant would want 
the first action taken to be that with the greatest possible 
potential to help, but records show the providers acted in 
accordance with the test results and observed symptoms.  No 
instance of fault can be found on the part of VA.

Entitlement to benefits under 38 U.S.C.A. § 1151 may still be 
established in the absence of fault by VA, if the evidence 
establishes that the death was not a reasonably foreseeable 
event.  38 U.S.C.A. § 1151(a)(1)(B).  In other words, if the 
result of treatment was so unexpected as to not be able to be 
predicted, benefits may be granted.  Here, however, the 
infection was reasonably foreseeable.  Infection is always a 
risk, but in this instance several specific warnings were 
given with regard to that danger.  This is not to say that 
anyone failed to heed such warnings; it merely establishes 
the reality of the risk.  Further, both the March 2008 
medical opinion and VA treatment records reveal the serious 
nature of the veteran's ongoing health problems.  His 
paralysis, recurrent respiratory problems, feeding 
difficulty, and overall declining health were cited several 
times in records.  Doctors were forced to delay some 
treatments, such as re-insertion of the PEJ, due to ongoing 
health concerns and the veteran's inability to withstand the 
stresses of even minor surgery.   Treating doctors in fact 
stressed palliative care as a viable option upon the 
veteran's final admission, though they continued to do all 
they could to prolong his life.  

Because no fault or lack of care is shown on the part of VA, 
and because the death of the veteran was reasonably 
foreseeable, entitlement to benefits under 38 U.S.C.A. § 1151 
must be denied.

38 U.S.C.A. Chapter 35

Eligibility for DEA benefits is established when a veteran 
dies while permanently and totally disabled due to service 
connected disabilities, or when the death is the result of a 
service connected disability.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 21.3021 (2007).  Here, the veteran was not 
service connected for any disability at the time of his 
death, and the appellant has specifically stated that she 
does not allege service connection for any disability.  
Entitlement to benefits under 38 U.S.C.A. § 1151, however, 
would require treatment of the veteran's death "as if" it 
were service connected, and therefore it would establish 
entitlement.

As was discussed above, there is no entitlement to benefits 
under 38 U.S.C.A. § 1151, and hence no eligibility for 
Chapter 35 benefits.




ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 is denied.

Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


